DETAILED ACTION
	The instant application is a national stage entry of PCT/US2018/021986, filed 12 March 2018, which claims priority to US Provisional Application No. 62/469,643, filed 10 March 2017. 
	The preliminary amendment filed 30 August 2021 is acknowledged. Claims 1-41 are pending in the current application. Claims 12-39 and 41 are withdrawn as being drawn to a non-elected invention, see below. Claim 7 is withdrawn as being drawn to a non-elected species, see below. Claims 1-6, 8-11 and 40 are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11 and 40 in the reply filed on 30 August 2021 is acknowledged. The traversal is on the ground(s) that the claim has been amended to recite “which comprises disaccharide repeating units of a glucuronic acid (GlcA) and iduronic acid (IdoA) residue linked to a glucosamine (GlcN) residue modified by sulfation”. Applicant contends Copeland et al. do not teach, or suggest the limitation. This is not found persuasive because of the combined teachings of Liu et al. and Chen et al., see 103 rejection below. 

Claims 12-39 and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 30 August 2021.


    PNG
    media_image1.png
    151
    546
    media_image1.png
    Greyscale
 in the reply filed on 30 August 2021 is acknowledged. Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 30 August 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  1-6, 8-11 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0122446, cited in PTO-892) in view of Chen et al. (Towards the De Novo Synthesis of Structure-Defined Oligosaccharides with Heparan Sulfate Biosynthetic Enzymes, PhD Dissertation, date deposited 2010, cited in PTO-892).
Liu et al. disclose a hexasaccharide and an octasaccharide comprising disaccharide repeating units of a glucuronic acid residue linked to a glucosamine residue modified by sulfation, and disaccharide repeating units of iduronic acid residue linked to a glucosamine residue modified by sulfation: 

    PNG
    media_image2.png
    390
    826
    media_image2.png
    Greyscale
(first four sugars at reducing terminus, figure 1). In addition, the oligosaccharides have a 3-O-sulfated saccharide (figure 1A and 1B). Liu et al. disclose using a 3-O-sulfotransferase (3-OST), (para [0014]). Liu et al. further disclose the compounds have anticoagulant activity (claim 14). Liu et al. disclose it has a AT-binding affinity ranging from about 5 nM to about 30 nM (claim 15). Liu et al. disclose it has an anti-Xa activity ranging from about 10 ng/mL to about 40 ng/mL (claim 16). Liu et al. disclose it has no detectable anti-IIa activity (claim 17). Liu et al. teach octasaccharide: GlcNS6S-GlcA-GlcNS3S6S-IdoA2S-GlcNS6S-IdoA2S-GlcNS6S-GlcA-R. 
	Liu et al. do not expressly disclose GlcNS6S-GlcA-GlcNS6S-IdoA2S-GlcNS3S6S-IdoA2S-GlcNS6S-GlcA-R (elected species; differences in bold). 
	Chen et al. teach heparan sulfate contains disaccharide repeating unit: 
    PNG
    media_image3.png
    165
    373
    media_image3.png
    Greyscale
 (p.1). Chen et al. teach 3-O-sulfation is 
    PNG
    media_image4.png
    211
    564
    media_image4.png
    Greyscale
. Chen et al. also teach the 2-O-sulfate on iduronate (IdoA2S) and N-sulfate on glucosamine (GlcNS) are critical for both FGF1 and FGF2 binding, while additional 6-O-sulfate binding on glucosamine (GlcNS6S) is only necessary for FGF1 binding (p.10). Chen et al. teach 2 repeating units of IdoA2S-GlcNS6S are required for binding to FGF1 (p.11). Chen et al. teach various octasaccharides have been prepared containing 2 repeating units of IdoA2S-GlcNS6S and 1 repeating unit of IdoUA2S-GlcNS3S6S, wherein the repeating units are in different arrangements to each other (p.14, end of para; and p.15, fig. 8). Chen et al. teach using 6OST to sulfate the 6-position of GlcNS to give GlcNS6S, and 3OST to sulfate the 3-position to give GlcNS3S6S (p.28, fig. 11). Chen et al. teach the substrate specificity of the 3OSTs (p.36, table 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare an octasaccharide containing disaccharide repeating units of GlcA and IdoA, linked to a GlcNS, because they have been identified as critical for FGF1 and/or FGF2 binding.
The octasaccharide of Liu et al. is a positional isomer of the elected species. Liu et al. teach octasaccharide: GlcNS6S-GlcA-GlcNS3S6S-IdoA2S-GlcNS6S-IdoA2S-GlcNS6S-GlcA-R. This differs from the elected species shown in bold: GlcNS6S-GlcA-GlcNS6S-IdoA2S-GlcNS3S6S-IdoA2S-GlcNS6S-GlcA-R. 
From Chen et al., one having ordinary skill in the art would have been motivated to prepare various positional isomers of Liu et al. provided the final oligosaccharide contained both GlcA, IdoA, GlcNS and a 3-O-sulfated GlcNS3S6S moiety because these structural features are critical for FGF1 and/or FGF2 2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.”. 
A positional isomer of the Liu et al. octasaccharide having at least two repeating units with GlcNS6S, and IdoA2S-GlcNS3S6S would be devoid of GlcA-GlcNS3S6S. 
In addition, Chen et al. teach the substrate specificity of the 3-O-sulfotransferase enzymes. Thus, one of ordinary skill in the art would have known how to prepare a positional isomer of the octasaccharide of Liu et al. 
	The recitation “at least one disaccharide unit sulfated by a 3-OST-3 enzyme” is a product-by-process limitation. While Liu et al. do not expressly disclose using 3-OST-3 enzyme, the oligosaccharide of Liu et al. contains 3-O-sulfated units, because it was treated with a 3-OST enzyme. Patentability is based on the oligosaccharide itself. See MPEP 2113, “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."”. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623